Exhibit 10.4

 

COMMON STOCK PURCHASE WARRANT

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY)
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.

 

Dated: June          , 2003

 

No. AXE-                                              AXONYX INC.

 

WARRANT TO PURCHASE                 SHARES OF COMMON STOCK

 

THIS CERTIFIES THAT, for value received,                 (the “Holder”) is
entitled to subscribe for and purchase                 shares (as adjusted
pursuant to Section 4 hereof) of the fully paid and nonassessable Common Stock,
par value $0.001 per share (the “Shares”), of Axonyx Inc., a Nevada corporation
(the “Company”), at the price of $5.00 per share (the “Exercise Price”) (as
adjusted pursuant to Section 4 hereof), upon the terms and subject to the
conditions hereinafter set forth.

 


1.                                       METHOD OF EXERCISE; PAYMENT.

 


(A)                                  CASH EXERCISE. THE PURCHASE RIGHTS
REPRESENTED BY THIS WARRANT MAY BE EXERCISED BY THE HOLDER, IN WHOLE OR IN PART,
AT ANY TIME OR FROM TIME TO TIME, BY THE SURRENDER OF THIS WARRANT (WITH THE
NOTICE OF EXERCISE FORM ATTACHED HERETO AS EXHIBIT A DULY EXECUTED) AT THE
PRINCIPAL OFFICE OF THE COMPANY, AND BY THE PAYMENT TO THE COMPANY, BY
CERTIFIED, CASHIER’S OR OTHER CHECK ACCEPTABLE TO THE COMPANY, OF AN AMOUNT
EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES BEING PURCHASED.

 


(B)                                 FAIR MARKET VALUE.  FOR PURPOSES OF SECTION
6 HEREOF, THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK SHALL MEAN:


 


(I)                                     IF THE COMPANY’S COMMON STOCK IS TRADED
ON A SECURITIES EXCHANGE, THE AVERAGE OF THE CLOSING PRICE EACH DAY OVER THE
THIRTY CONSECUTIVE DAY PERIOD ENDING THREE (3) DAYS BEFORE THE DATE ON WHICH THE
FAIR MARKET VALUE OF THE SECURITIES IS BEING DETERMINED;


 


(II)                                  IF THE COMPANY’S COMMON STOCK IS ACTIVELY
TRADED OVER-THE COUNTER, THE AVERAGE OF THE CLOSING BID AND ASKED PRICES QUOTED
ON THE NASDAQ SYSTEM (OR SIMILAR SYSTEM) EACH DAY OVER THE THIRTY CONSECUTIVE
DAY PERIOD ENDING THREE (3) DAYS BEFORE THE DATE ON WHICH THE FAIR MARKET VALUE
OF THE SECURITIES IS BEING DETERMINED; OR

 

--------------------------------------------------------------------------------



 


(III)                               IF AT ANY TIME THE COMPANY’S COMMON STOCK IS
NOT LISTED ON ANY SECURITIES EXCHANGE OR QUOTED IN THE NASDAQ SYSTEM OR THE
OVER-THE-COUNTER MARKET, THEN AS DETERMINED BY THE BOARD OF DIRECTORS OF THE
COMPANY IN GOOD FAITH.


 


(C)                                  STOCK CERTIFICATES.  THIS WARRANT SHALL BE
DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
DATE OF ITS SURRENDER FOR EXERCISE AS PROVIDED ABOVE, AND THE PERSON ENTITLED TO
RECEIVE THE SHARES ISSUABLE UPON SUCH EXERCISE SHALL BE TREATED FOR ALL PURPOSES
AS THE HOLDER OF RECORD OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON SUCH DATE.
AS SOON AS PRACTICABLE, BUT IN ANY EVENT NO LATER THAN FIVE (5) DAYS AFTER SUCH
DATE, THE COMPANY SHALL ISSUE AND DELIVER TO THE PERSON OR PERSONS ENTITLED TO
RECEIVE THE SAME A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF WHOLE SHARES
ISSUABLE UPON SUCH EXERCISE.  UNLESS THIS WARRANT HAS BEEN FULLY EXERCISED OR
HAS EXPIRED, A NEW WARRANT REPRESENTING THE SHARES WITH RESPECT TO WHICH THIS
WARRANT SHALL NOT HAVE BEEN EXERCISED SHALL ALSO BE ISSUED TO THE HOLDER WITHIN
SUCH TIME.


 


2.                                       CALL PROVISION.  NOTWITHSTANDING THE
FOREGOING SECTION 1, THE COMPANY SHALL HAVE THE RIGHT (THE “CALL RIGHT”), EXCEPT
AS MAY BE LIMITED BY LAW OR OTHER AGREEMENTS, TO REQUIRE THE EXERCISE OF THIS
WARRANT, IN WHOLE OR IN PART, BY PROVIDING WRITTEN NOTICE (THE “CALL NOTICE”)
THEREOF TO THE REGISTERED HOLDER HEREOF, IF THE AVERAGE CLOSING PRICE FOR THE
COMPANY’S COMMON STOCK, AS QUOTED BY THE NASDAQ SMALLCAP MARKET OR ANY OTHER
ESTABLISHED OVER-THE-COUNTER QUOTATION SERVICE, IS EQUAL TO OR GREATER THAN
$8.00 PER SHARE, AS ADJUSTED PURSUANT TO SECTION 4 HEREOF, FOR ANY PERIOD OF
TWENTY (20) CONSECUTIVE DAYS.  WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE
CALL NOTICE, THE HOLDER HEREOF MAY, IN ITS SOLE DISCRETION, EXERCISE THIS
WARRANT IN ACCORDANCE WITH SECTION 1 AS TO THE NUMBER OF SHARES AGAINST WHICH
THE COMPANY SHALL HAVE EXERCISED THE CALL RIGHT.  IF SUCH EXERCISE HAS NOT BEEN
MADE WITHIN SUCH PERIOD, THIS WARRANT (OR APPLICABLE PORTION HEREOF) SHALL
EXPIRE AND CEASE TO BE EXERCISABLE, AS TO THE NUMBER OF SHARES AGAINST WHICH THE
COMPANY SHALL HAVE EXERCISED THE CALL RIGHT, AT 11:59 P.M. EASTERN STANDARD
TIME, ON THE THIRTIETH DAY AFTER THE DATE OF MAILING OF THE CALL NOTICE. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY NOT EXERCISE ITS RIGHTS PURSUANT
TO THIS SECTION 2 UNLESS AND UNTIL THERE IS, AT THE TIME OF SUCH CALL NOTICE AND
EXERCISE OF THIS WARRANT, AN EFFECTIVE REGISTRATION STATEMENT COVERING THE SALE
OF THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT.


 


3.                                       STOCK FULLY PAID; RESERVATION OF
SHARES.  ALL OF THE SHARES ISSUABLE UPON THE EXERCISE OF THE RIGHTS REPRESENTED
BY THIS WARRANT WILL, UPON ISSUANCE AND RECEIPT OF THE EXERCISE PRICE THEREFOR,
BE FULLY PAID AND NONASSESSABLE, AND FREE FROM ALL PREEMPTIVE RIGHTS, TAXES,
LIENS , AND CHARGES WITH RESPECT TO THE ISSUE THEREOF.  DURING THE PERIOD WITHIN
WHICH THE RIGHTS REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE COMPANY SHALL
AT ALL TIMES HAVE AUTHORIZED AND RESERVED FOR ISSUANCE UPON EXERCISE OF THE
RIGHTS EVIDENCED BY THIS WARRANT, SUFFICIENT SHARES OF ITS COMMON STOCK TO
PROVIDE FOR THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT.


 


4.                                       ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF SHARES.  SUBJECT TO THE PROVISIONS OF SECTION 13 HEREOF, THE NUMBER AND KIND
OF SECURITIES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE
PRICE THEREFOR SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE
OCCURRENCE OF CERTAIN EVENTS, AS FOLLOWS:


 


(A)                                  STOCK SPLITS, DIVIDENDS AND COMBINATIONS. 
IN THE EVENT THAT THE COMPANY SHALL AT ANY TIME SUBDIVIDE THE OUTSTANDING SHARES
OF COMMON STOCK OR SHALL ISSUE A STOCK DIVIDEND ON ITS OUTSTANDING SHARES OF
COMMON STOCK THE NUMBER OF SHARES ISSUABLE UPON EXERCISE OF THIS


 

2

--------------------------------------------------------------------------------


 


WARRANT IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR TO THE ISSUANCE OF SUCH STOCK
DIVIDEND SHALL BE PROPORTIONATELY INCREASED, AND THE EXERCISE PRICE SHALL BE
PROPORTIONATELY DECREASED, AND IN THE EVENT THAT THE COMPANY SHALL AT ANY TIME
COMBINE THE OUTSTANDING SHARES OF COMMON STOCK THE NUMBER OF SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL BE
PROPORTIONATELY DECREASED, AND THE EXERCISE PRICE SHALL BE PROPORTIONATELY
INCREASED, EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH SUBDIVISION,
STOCK DIVIDEND OR COMBINATION, AS THE CASE MAY BE.


 


(B)                                 RECLASSIFICATION, CONSOLIDATION OR MERGER. 
IN CASE OF ANY RECLASSIFICATION OR CHANGE OF THE COMMON STOCK (OTHER THAN A
CHANGE IN PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION), OR IN CASE
OF ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION
(OTHER THAN A MERGER WITH ANOTHER CORPORATION IN WHICH THE COMPANY IS A
CONTINUING CORPORATION AND WHICH DOES NOT RESULT IN ANY RECLASSIFICATION OR
CHANGE OF OUTSTANDING SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT), OR IN
CASE OF ANY SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, THE
COMPANY OR SUCH SUCCESSOR OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL
EXECUTE A NEW WARRANT, PROVIDING THAT THE HOLDER OF THIS WARRANT SHALL HAVE THE
RIGHT TO EXERCISE SUCH NEW WARRANT, AND PROCURE UPON SUCH EXERCISE AND PAYMENT
OF THE SAME AGGREGATE EXERCISE PRICE, IN LIEU OF THE SHARES OF COMMON STOCK
THERETOFORE ISSUABLE UPON EXERCISE OF THIS WARRANT, THE KIND AND AMOUNT OF
SHARES OF STOCK, OTHER SECURITIES, MONEY AND PROPERTY RECEIVABLE UPON SUCH
RECLASSIFICATION, CHANGE, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY, ALL OF
THE COMPANY’S ASSETS OR MERGER BY A HOLDER OF AN EQUIVALENT NUMBER OF SHARES OF
COMMON STOCK. SUCH NEW WARRANT SHALL PROVIDE FOR ADJUSTMENTS WHICH SHALL BE AS
NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 4. THE PROVISIONS OF THIS SECTION 4(A), SUBJECT TO SECTION 13 HEREOF,
SHALL SIMILARLY APPLY TO SUCCESSIVE RECLASSIFICATIONS, CHANGES, CONSOLIDATIONS,
MERGERS, TRANSFERS AND THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS.


 


5.                                       NOTICE OF ADJUSTMENTS.  WHENEVER THE
NUMBER OF SHARES PURCHASABLE HEREUNDER OR THE EXERCISE PRICE THEREOF SHALL BE
ADJUSTED PURSUANT TO SECTION 4 HEREOF, THE COMPANY SHALL PROVIDE NOTICE BY FIRST
CLASS MAIL TO THE HOLDER OF THIS WARRANT SETTING FORTH, IN REASONABLE DETAIL,
THE EVENT REQUIRING THE ADJUSTMENT, THE AMOUNT OF THE ADJUSTMENT, THE METHOD BY
WHICH SUCH ADJUSTMENT WAS CALCULATED, AND THE NUMBER OF SHARES WHICH MAY BE
PURCHASED AND THE EXERCISE PRICE THEREFOR AFTER GIVING EFFECT TO SUCH
ADJUSTMENT.


 


6.                                       FRACTIONAL SHARES.  NO FRACTIONAL
SHARES OF COMMON STOCK WILL BE ISSUED IN CONNECTION WITH ANY EXERCISE
HEREUNDER.  IN LIEU OF SUCH FRACTIONAL SHARES, THE COMPANY SHALL MAKE A CASH
PAYMENT THEREFOR BASED UPON THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK
OF THE COMPANY ON THE DATE OF SUCH EXERCISE.


 


7.                                       REPRESENTATIONS OF THE COMPANY.  THE
COMPANY REPRESENTS THAT ALL CORPORATE ACTIONS ON THE PART OF THE COMPANY, ITS
OFFICERS, DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE SALE AND ISSUANCE OF THE
SHARES PURSUANT HERETO AND THE PERFORMANCE OF THE COMPANY’S OBLIGATIONS
HEREUNDER WERE TAKEN PRIOR TO AND ARE EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS
WARRANT.


 


8.                                       REPRESENTATIONS AND WARRANTIES BY THE
HOLDER.  THE HOLDER REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 

3

--------------------------------------------------------------------------------


 


(A)                                  THIS WARRANT AND THE SHARES ISSUABLE UPON
EXERCISE THEREOF ARE BEING ACQUIRED FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT
WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION OR PUBLIC
OFFERING THEREOF WITHIN THE MEANING OF THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”).  UPON EXERCISE OF THIS WARRANT, THE HOLDER SHALL, IF SO REQUESTED
BY THE COMPANY, CONFIRM IN WRITING, IN A FORM SATISFACTORY TO THE COMPANY, THAT
THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE BEING ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE IN VIOLATION OF THE
SECURITIES ACT.


 


(B)                                 THE HOLDER UNDERSTANDS THAT THE WARRANT AND
THE SHARES HAVE NOT BEEN REGISTERED UNDER THE ACT BY REASON OF THEIR ISSUANCE IN
A TRANSACTION EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT PURSUANT TO SECTION 4(2) THEREOF, AND THAT THEY MUST BE HELD BY THE
HOLDER INDEFINITELY, AND THAT THE HOLDER MUST THEREFORE BEAR THE ECONOMIC RISK
OF SUCH INVESTMENT INDEFINITELY, UNLESS A SUBSEQUENT DISPOSITION THEREOF IS
REGISTERED UNDER, THE ACT OR IS EXEMPTED FROM SUCH REGISTRATION.


 


(C)                                  THE HOLDER HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PURCHASE OF THIS WARRANT AND THE SHARES PURCHASABLE
PURSUANT TO THE TERMS OF THIS WARRANT AND OF PROTECTING ITS INTERESTS IN
CONNECTION THEREWITH.


 


(D)                                 THE HOLDER IS ABLE TO BEAR THE ECONOMIC RISK
OF THE PURCHASE OF THE SHARES PURSUANT TO THE TERMS OF THIS WARRANT.


 


9.    RESTRICTIVE LEGEND.


 

The Shares issuable upon exercise of this Warrant (unless registered under the
Act) shall be stamped or imprinted with a legend in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY)
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.

 


10.   RESTRICTIONS UPON TRANSFER AND REMOVAL OF LEGEND.


 


(A)          THE COMPANY NEED NOT REGISTER A TRANSFER OF SHARES BEARING THE
RESTRICTIVE LEGEND SET FORTH IN SECTION 9 HEREOF, UNLESS THE CONDITIONS
SPECIFIED IN SUCH LEGEND ARE SATISFIED.  THE COMPANY MAY ALSO INSTRUCT ITS
TRANSFER AGENT NOT TO REGISTER THE TRANSFER OF THE SHARES, UNLESS ONE OF THE
CONDITIONS SPECIFIED IN THE LEGEND REFERRED TO IN SECTION 9 HEREOF IS SATISFIED.

 


(B)         NOTWITHSTANDING THE PROVISIONS OF SECTION 9(A) ABOVE, NO OPINION OF
COUNSEL OR “NO-ACTION” LETTER SHALL BE NECESSARY FOR A TRANSFER WITHOUT
CONSIDERATION BY ANY HOLDER (I) TO AN


 

4

--------------------------------------------------------------------------------


 


AFFILIATE OF THE HOLDER, (II) IF SUCH HOLDER IS A PARTNERSHIP, TO A PARTNER OR
RETIRED PARTNER OF SUCH PARTNERSHIP WHO RETIRES AFTER THE DATE HEREOF OR TO THE
ESTATE OF ANY SUCH PARTNER OR RETIRED PARTNER, (III) IF SUCH HOLDER IS A
CORPORATION, TO A STOCKHOLDER OF SUCH CORPORATION, OR TO ANY OTHER CORPORATION
UNDER COMMON CONTROL, DIRECT OR INDIRECT, WITH SUCH HOLDER, (IV) IF SUCH HOLDER
IS A LIMITED LIABILITY COMPANY, TO A MEMBER OR RETIRED MEMBER OF SUCH LIMITED
LIABILITY COMPANY WHO RETIRES AFTER THE DATE HEREOF OR TO THE ESTATE OF ANY SUCH
MEMBER OR RETIRED MEMBER, OR (V) BY GIFT, WILL OR INTESTATE SUCCESSION OF ANY
INDIVIDUAL HOLDER TO HIS SPOUSE OR SIBLINGS, OR TO THE LINEAL DESCENDANTS OR
ANCESTORS OF SUCH HOLDER OR HIS SPOUSE, IF THE TRANSFEREE AGREES IN WRITING TO
BE SUBJECT TO THE TERMS HEREOF TO THE SAME EXTENT AS IF SUCH TRANSFEREE WERE THE
ORIGINAL HOLDER HEREUNDER.


 


11.                                 RIGHTS OF STOCKHOLDERS.  NO HOLDER OF THIS
WARRANT SHALL BE ENTITLED, AS A WARRANT HOLDER, TO VOTE OR RECEIVE DIVIDENDS OR
BE DEEMED THE HOLDER OF COMMON STOCK OR ANY OTHER SECURITIES OF THE COMPANY
WHICH MAY AT ANY TIME BE ISSUABLE ON THE EXERCISE HEREOF FOR ANY PURPOSE, NOR
SHALL ANYTHING CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER OF THIS
WARRANT, AS SUCH, ANY OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY OR ANY RIGHT
TO VOTE FOR THE ELECTION OF DIRECTORS OR UPON ANY MATTER SUBMITTED TO
STOCKHOLDERS AT ANY MEETING THEREOF, OR TO GIVE OR WITHHOLD CONSENT TO ANY
CORPORATE ACTION (WHETHER UPON ANY RECAPITALIZATION, ISSUANCE OF STOCK,
RECLASSIFICATION OF STOCK, CHANGE OF PAR VALUE, CONSOLIDATION, MERGER,
CONVEYANCE, OR OTHERWISE) OR TO RECEIVE NOTICE OF MEETINGS, OR TO RECEIVE
DIVIDENDS OR SUBSCRIPTION RIGHTS OR OTHERWISE UNTIL THE WARRANT SHALL HAVE BEEN
EXERCISED AND THE SHARES PURCHASABLE UPON THE EXERCISE HEREOF SHALL HAVE BECOME
DELIVERABLE, AS PROVIDED HEREIN.


 


12.                                 REGISTRATION RIGHTS.


 


(A)                                  REGISTRABLE SHARES.  THE SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT SHALL BE “REGISTRABLE SHARES” FOR THE PURPOSES OF
THIS WARRANT, PROVIDED THAT SUCH SHARES SHALL NOT BE REGISTRABLE SHARES IF THE
HOLDER (I) IS ABLE TO SELL SUCH SHARES PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (II) IS ABLE TO SELL UNDER RULE 144(K)
UNDER THE SECURITIES ACT ALL OF THE REMAINING SHARES ISSUED OR ISSUABLE TO SUCH
HOLDER.


 


(B)                                 COMPANY REGISTRATION.  SUBJECT TO SECTION
12(E), IF THE COMPANY PROPOSES TO REGISTER ANY SHARES OF ITS COMMON STOCK UNDER
THE SECURITIES ACT (OTHER THAN A REGISTRATION (A) ON FORM S-8 OR S-4 OR ANY
SUCCESSOR OR SIMILAR FORM, (B) RELATING TO COMMON STOCK ISSUABLE UPON EXERCISE
OF EMPLOYEE SHARES OPTIONS OR IN CONNECTION WITH ANY EMPLOYEE BENEFIT OR SIMILAR
PLAN OF THE COMPANY, OR (C) IN CONNECTION WITH A PUBLIC OFFERING INVOLVING AN
UNDERWRITER), IT WILL AT SUCH TIME, GIVE PROMPT WRITTEN NOTICE AT LEAST TWENTY
(20) DAYS PRIOR TO THE ANTICIPATED FILING DATE OF THE REGISTRATION STATEMENT (A
“REGISTRATION STATEMENT”) RELATING TO SUCH REGISTRATION TO THE HOLDER, WHICH
NOTICE SHALL SET FORTH THE HOLDER’S RIGHTS UNDER THIS SECTION 12(B) AND SHALL
OFFER THE HOLDER THE OPPORTUNITY TO INCLUDE IN SUCH REGISTRATION STATEMENT SUCH
NUMBER OF REGISTRABLE SHARES AS THE HOLDER MAY REQUEST.  UPON THE WRITTEN
REQUEST OF THE HOLDER MADE WITHIN TEN (10) DAYS AFTER THE RECEIPT OF NOTICE FROM
THE COMPANY (WHICH REQUEST SHALL SPECIFY THE NUMBER OF REGISTRABLE SHARES
INTENDED TO BE DISPOSED OF BY THE HOLDER), THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ALL
REGISTRABLE SHARES THAT THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE
HOLDER, TO THE EXTENT NECESSARY TO PERMIT THE DISPOSITION OF THE REGISTRABLE
SHARES TO BE SO REGISTERED, PROVIDED THAT THE HOLDER AGREES TO SELL THOSE OF ITS
REGISTRABLE SHARES TO BE INCLUDED IN SUCH REGISTRATION IN THE SAME MANNER AND ON

 

5

--------------------------------------------------------------------------------


 


THE SAME TERMS AND CONDITIONS AS THE OTHER SHARES OF COMMON STOCK WHICH THE
COMPANY PROPOSES TO REGISTER.


 


(C)                                  COVENANTS OF THE COMPANY WITH RESPECT TO
REGISTRATION.  THE COMPANY COVENANTS AND AGREES AS FOLLOWS:


 

(i)                                     Following the effective date of the
Registration Statement under Section 12(b), the Company shall, upon the request
of the Holder, forthwith supply such reasonable number of copies of the
Registration Statement, preliminary prospectus and prospectus meeting the
requirements of the Securities Act, and other documents necessary or incidental
to the public offering of the Registrable Shares, as shall be reasonably
requested by the Holder to permit the Holder to make a public distribution of
the Registrable Shares registered in connection with the Registration Statement.

 

(ii)                                  The Company shall prepare and file with
the Securities and Exchange Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during the period of time such Registration Statement remains
effective;

 

(iii)                               The Company shall use its commercially
reasonable efforts to register and qualify the securities covered by such
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holder; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

 

(iv)                              During the period of time such Registration
Statement remains effective, the Company shall notify each Holder of Registrable
Shares covered by such Registration Statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act or the
happening of any event as a result of which the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing;

 

(v)                                 The Company shall use its commercially
reasonable efforts to cause all such Registrable Shares registered hereunder to
be listed on each securities exchange on which securities of the same class
issued by the Company are then listed;

 

6

--------------------------------------------------------------------------------


 

(vi)                              The obligations of the Company hereunder with
respect to the Registrable Shares are subject to the Holder furnishing to the
Company such appropriate information concerning the Holder, the Registrable
Shares and the terms of the Holder’s offering of such Registrable Shares as the
Company may reasonably request in writing.

 

(d)                                 Expenses.  All expenses incurred in
effecting a registration pursuant to this Agreement (including, without
limitation, all registration, qualification and filing fees, printing expenses,
fees and disbursements of counsel for the Company, blue sky fees and expenses)
shall be borne by the Company.  All transfer taxes, underwriting discounts and
selling commissions applicable to the sale of the Registrable Shares shall be
borne by the Holder.

 


(E)                                  SUSPENSION OF SALES.


 


(I)                                     WITH RESPECT TO THE REGISTRATION
STATEMENT FILED PURSUANT TO SECTION 12(B), THE COMPANY MAY SUSPEND SALES OF
REGISTRABLE SHARES UNDER SUCH REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE
THAN FORTY FIVE (45) DAYS WITH RESPECT TO SUCH REGISTRATION STATEMENT IF, AT ANY
TIME THE COMPANY IS ENGAGED IN CONFIDENTIAL NEGOTIATIONS OR OTHER CONFIDENTIAL
BUSINESS ACTIVITIES, THE DISCLOSURE OF WHICH WOULD BE REQUIRED IF SUCH SALES
WERE NOT SUSPENDED AND THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN GOOD
FAITH THAT SUCH SUSPENSION WOULD BE IN THE COMPANY’S BEST INTEREST AT SUCH TIME,
PROVIDED THAT THE COMPANY SHALL NOT BE PERMITTED TO SUSPEND SUCH SALES FOR MORE
THAN SIXTY (60) DAYS IN ANY TWELVE (12) MONTH PERIOD.  IN ORDER TO SUSPEND SALES
PURSUANT TO THIS SECTION 12(E)(I), THE COMPANY SHALL PROMPTLY (BUT IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS), UPON DETERMINING TO SEEK SUCH SUSPENSION,
DELIVER TO EACH HOLDER OF REGISTRABLE SHARES A CERTIFICATE SIGNED BY AN
EXECUTIVE OFFICER OF THE COMPANY STATING THAT THE COMPANY IS SUSPENDING SUCH
FILING PURSUANT TO THIS SECTION 12(E)(I) AND A GENERAL STATEMENT OF THE REASON
FOR SUCH SUSPENSION AND AN APPROXIMATION OF THE ANTICIPATED DELAY.  EACH HOLDER
OF REGISTRABLE SHARES HEREBY AGREES TO KEEP CONFIDENTIAL ANY INFORMATION
DISCLOSED TO IT IN ANY SUCH CERTIFICATE (INCLUDING THE FACT THAT A CERTIFICATE
WAS DELIVERED).


 


(II)                                  IF THE COMPANY SUSPENDS SUCH REGISTRATION
STATEMENT PURSUANT TO SECTION 12(E)(I) ABOVE, THE COMPANY SHALL, AS PROMPTLY AS
PRACTICABLE FOLLOWING THE TERMINATION OF THE CIRCUMSTANCES WHICH ENTITLED THE
COMPANY TO DO SO BUT IN NO EVENT MORE THAN FIFTEEN (15) DAYS THEREAFTER, TAKE
SUCH ACTIONS AS MAY BE NECESSARY TO FILE OR REINSTATE THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT AND/OR GIVE WRITTEN NOTICE TO THE SELLING HOLDER
AUTHORIZING THEM TO RESUME SALES PURSUANT TO SUCH REGISTRATION STATEMENT.  IF,
AS A RESULT THEREOF, THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT HAS
BEEN AMENDED TO COMPLY WITH THE REQUIREMENTS OF THE SECURITIES ACT, THE COMPANY
SHALL ENCLOSE SUCH REVISED PROSPECTUS WITH THE NOTICE TO THE SELLING HOLDER
GIVEN PURSUANT TO THIS SECTION 12(E)(II), AND THE SELLING HOLDER SHALL MAKE NO
OFFERS OR SALES OF SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT OTHER THAN
BY MEANS OF SUCH REVISED PROSPECTUS.


 

7

--------------------------------------------------------------------------------


 


(D)                                 TRANSFER OR ASSIGNMENT OF REGISTRATION
RIGHTS.  THE RIGHT TO CAUSE THE COMPANY TO REGISTER REGISTRABLE SHARES GRANTED
TO THE HOLDER BY THE COMPANY UNDER THIS SECTION 12 MAY BE TRANSFERRED OR
ASSIGNED BY THE HOLDER TO A TRANSFEREE OR ASSIGNEE OF SUCH REGISTRABLE SHARES
THAT (I) IS A SUBSIDIARY, PARENT, CURRENT OR FORMER PARTNER, CURRENT OR FORMER
LIMITED PARTNER, CURRENT OR FORMER MEMBER, CURRENT OR FORMER MANAGER OR
STOCKHOLDER OF THE HOLDER, (II) IS AN ENTITY CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL, OR UNDER COMMON INVESTMENT MANAGEMENT, WITH THE HOLDER,
INCLUDING WITHOUT LIMITATION A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY THAT IS A DIRECT OR INDIRECT PARENT OR SUBSIDIARY OF THE HOLDER, OR
(III) IS A TRANSFEREE OR ASSIGNEE OF NOT LESS THAN 50,000 REGISTRABLE SHARES (AS
PRESENTLY CONSTITUTED AND SUBJECT TO SUBSEQUENT ADJUSTMENTS FOR STOCK SPLITS,
STOCK DIVIDENDS, REVERSE STOCK SPLITS AND THE LIKE), PROVIDED THAT THE COMPANY
IS GIVEN WRITTEN NOTICE AT THE TIME OF OR WITHIN A REASONABLE TIME AFTER SAID
TRANSFER OR ASSIGNMENT, STATING THE NAME AND ADDRESS OF SAID TRANSFEREE OR
ASSIGNEE AND IDENTIFYING THE SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION
RIGHTS ARE BEING TRANSFERRED OR ASSIGNED, AND PROVIDED FURTHER THAT THE
TRANSFEREE OR ASSIGNEE OF SUCH RIGHTS ASSUMES THE OBLIGATIONS OF SUCH HOLDER
UNDER THIS SECTION 12.


 

(g)                                 Reports under Exchange Act.  With a view to
making available to the Holder the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit the Holder to sell securities of the Company to the public without
registration, the Company agrees to:

 


(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE, AS THOSE TERMS ARE USED IN SEC RULE 144, AT ALL TIMES;


 


(II)                                  FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”);


 


(III)                               FURNISH TO THE HOLDER, SO LONG AS THE HOLDER
OWNS ANY REGISTRABLE SHARES, FORTHWITH ON REQUEST, (I) A WRITTEN STATEMENT BY
THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF SEC RULE
144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST RECENT
ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS
SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION AS MAY BE REASONABLY
REQUESTED IN AVAILING ANY HOLDER OF ANY RULE OR REGULATION OF THE SEC THAT
PERMITS THE SELLING OF ANY SUCH SECURITIES WITHOUT REGISTRATION; AND


 


(IV)                              UNDERTAKE ANY ADDITIONAL ACTIONS REASONABLY
NECESSARY TO MAINTAIN THE AVAILABILITY OF THE USE OF RULE 144.


 

(h)                                 Delay of Registration.  The Holder shall not
have any right to obtain or seek an injunction restraining or otherwise delaying
any registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 12.

 

8

--------------------------------------------------------------------------------


 


13.                                 EXPIRATION OF WARRANT.  THIS WARRANT SHALL
EXPIRE AND SHALL NO LONGER BE EXERCISABLE AT 5:00 P.M., NEW YORK LOCAL TIME, ON
THE DATE THAT IS TWO (2) YEARS AFTER THE DATE OF ISSUANCE OF THIS WARRANT AS SET
FORTH ON THE FIRST PAGE OF THIS WARRANT.


 


14.                                 NOTICES, ETC.  ANY REQUEST, CONSENT, NOTICE
OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS WARRANT SHALL BE IN
WRITING AND SHALL BE DEEMED DULY GIVEN AND RECEIVED WHEN DELIVERED PERSONALLY OR
TRANSMITTED BY FACSIMILE, OR ONE BUSINESS DAY AFTER BEING DEPOSITED FOR NEXT-DAY
DELIVERY WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, OR THREE (3)
DAYS AFTER BEING DEPOSITED AS FIRST CLASS MAIL WITH THE UNITED STATES POSTAL
SERVICES, ALL CHARGES OR POSTAGE PREPAID, AND PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME. ANY PARTY MAY, AT ANY TIME, BY PROVIDING TEN (10) DAYS’
ADVANCE WRITTEN NOTICE TO THE OTHER PARTY HERETO, DESIGNATE ANY OTHER ADDRESS IN
SUBSTITUTION OF THE AN ADDRESS ESTABLISHED PURSUANT TO THE FOREGOING.  THE
HOLDER’S NOTICE ADDRESS SHALL BE AS SET FORTH ON THE SIGNATURE PAGE HERETO OR AS
MAY HAVE BEEN SUBSEQUENTLY FURNISHED BY THE HOLDER TO THE COMPANY IN WRITING. 
THE COMPANY’S NOTICE ADDRESS SHALL BE AS FOLLOWS (OR AS MAY HAVE BEEN
SUBSEQUENTLY FURNISHED BY THE COMPANY TO THE HOLDER IN WRITING):


 

500 Seventh Avenue

10th Floor

New York, NY  10018

Telephone:  (212) 645-7705

Facsimile:  (212) 989-1745

 


15.                                 GOVERNING LAW; HEADINGS.  THIS WARRANT IS
BEING DELIVERED IN THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE.  THE HEADINGS IN THIS
WARRANT ARE FOR PURPOSES OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE
AFFECT ANY OF THE TERMS HEREOF.


 


16.                                 AMENDMENT; WAIVER.  ANY TERM OF THIS WARRANT
MAY BE AMENDED, AND THE OBSERVANCE OF ANY TERN OF THIS WARRANT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


17.                                 SEVERABILITY.  IF ONE OR MORE PROVISIONS OF
THIS WARRANT ARE HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW, SUCH
PROVISION(S) SHALL BE REPLACED WITH A PROVISION THAT ACCOMPLISHES, TO THE EXTENT
POSSIBLE, THE ORIGINAL BUSINESS PURPOSE OF SUCH PROVISION IN A VALID AND
ENFORCEABLE MANNER, AND THE BALANCE OF THE WARRANT SHALL BE INTERPRETED AS IF
SUCH PROVISION WERE SO MODIFIED AND SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


 


18.                                 NO IMPAIRMENT.  THE COMPANY WILL NOT, BY
AMENDMENT OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS, OR THROUGH
REORGANIZATION, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES,
SALE OF ASSETS OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERNS OF THIS WARRANT, BUT WILL AT ALL
TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE
TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT
THE RIGHTS OF THE HOLDER OF THIS WARRANT AGAINST IMPAIRMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE COMPANY (A) WILL NOT INCREASE THE PAR VALUE
OF ANY SHARES OF STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE
AMOUNT


 

9

--------------------------------------------------------------------------------


 


PAYABLE THEREFOR UPON SUCH EXERCISE, AND (B) WILL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY ISSUE FULLY PAID
AND NON-ASSESSABLE SHARES UPON EXERCISE OF THIS WARRANT.


 


19.                                 ATTORNEYS’ FEES.  IN THE EVENT ANY PARTY IS
REQUIRED TO ENGAGE THE SERVICES OF ANY ATTORNEYS FOR THE PURPOSE OF ENFORCING
THIS WARRANT, OR ANY PROVISION THEREOF, THE PREVAILING PARTY SHALL BE ENTITLED
TO RECOVER ITS REASONABLE EXPENSES AND COSTS IN ENFORCING THIS WARRANT,
INCLUDING ATTORNEYS’ FEES.


 


20.                                 LOSS OR MUTILATION.  UPON RECEIPT BY THE
COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO IT OF THE OWNERSHIP AND THE LOSS,
THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT, AND OF INDEMNITY REASONABLY
SATISFACTORY TO IT, AND (IN THE CASE OF MUTILATION) UPON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY WILL EXECUTE AND DELIVER IN LIEU
THEREOF A NEW WARRANT OF LIKE TENOR.


 


21.                                 TAXES.  THE COMPANY SHALL PAY ALL TAXES AND
OTHER GOVERNMENTAL CHARGES THAT MAY BE IMPOSED IN RESPECT OF THE ISSUE OR
DELIVERY OF ANY SHARES.


 

[Signatures appear on the following page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Warrant has been executed as of the date first written
above by an authorized officer of the Company and the Warrant Holder.

 

 

AXONYX INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WARRANT HOLDER

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

Telephone:

 

Facsimile:

 

11

--------------------------------------------------------------------------------